Name: Commission Regulation (EEC) No 3307/82 of 9 December 1982 discontinuing the additional amounts for live and slaughtered poultry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 350/ 16 Official Journal of the European Communities 10 . 12. 82 COMMISSION REGULATION (EEC) No 3307/82 of 9 December 1982 discontinuing the additional amounts for live and slaughtered poultry longer below the sluice-gate price ; whereas the condi ­ tions set out in Article 8 (4) of Regulation (EEC) No 2777/75 are not satisfied ; whereas it is therefore necessary to discontinue additional amounts laid down in Regulation (EEC) No 2798/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE, COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organi ­ zation of the market in poultrymeat ('), as last amended by the Act of Accession of Greece (2), and in particular Article 8 (4) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2777/75, additional amounts were fixed by Commission Regulation (EEC) No 2798/82 of 20 October 1982 fixing the additional amounts for live and slaughtered poultrymeat (3) ; Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at-frontier offer prices for these products are no HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2798/82 is hereby repealed. Article 2 This Regulation shall enter into force on 1 1 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1982. For the Commission Poul DALSAGER Member of the Commission 1 OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 295, 21 . 10 . 1982, p . 19 .